Title: To James Madison from Michael Walton (Abstract), 1 February 1805
From: Walton, Michael
To: Madison, James


1 February 1805, “Mrs. Kinsey’s Broad Way,” New York. “I had the honor of incloseing a letter from my Bror. Wm: Walton Junr. Merchant in the City of Sto. Domingo, before my departure from Balte. since have not been favor’d with your answer. Passing thro’ Phile., I had an interview with Mr. Pichon, who informed, that in consequence of instructions received from Genl. Ferrand, he had sollicited the appointment of Consul for WW Junr. & that you had been pleased to approve of it: permit me to inform you, that a Ship will sail from hence by the 10th. inst: for the City, shou’d you wish to forward any letters, please address them as under:
“Extract of a letter I just received
“The Ship Hope of New York & the Schooner William of Kennebeck, captured by the Amitie Privateer, are in my hands, shall have them clear in a few days.”
